COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00161-CV


Richmont Holdings, Inc., Nukote          §    From the 211th District Court
Holding, Inc., Nukote International,
Inc., Inkbrary, LLC, Superior
Acquisitions LLC, John P. Rochon,
Sr., John P. Rochon, Jr., Kelly          §    of Denton County (2008-30173-211)
Kittrell, Russell Mack, C & R
Services, Inc., and Kenneth R.
Schlag
                                         §    August 22, 2013
v.

Superior Recharge Systems, L.L.C.
and Jon Blake                            §    Opinion by Justice Dauphinot


                         JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has

again considered the record on appeal in this case and holds that there was no

error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellants Richmont Holdings, Inc., Nukote

Holding, Inc., Nukote International, Inc., Inkbrary, LLC, Superior Acquisitions

LLC, John P. Rochon, Sr., John P. Rochon, Jr., Kelly Kittrell, Russell Mack, C &

R Services, Inc., and Kenneth R. Schlag shall jointly and severally pay all costs

of this appeal on remand, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _________________________________
   Justice Lee Ann Dauphinot